Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for reconsideration/other – continued from PTO 303
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1/	Applicant argued that: The art of Seo discloses replacing the destination from being the proxy's address (original destination) to be the server's address, and the new header includes the original destination as well that is added to become the source address. Therefore, it is clear that the source address of the new packet is set as the proxy's address. However, it can be known from claim 8 of the present application that the added identification information of the peer is used to forward the authentication information packet to obtain a file-2- Application No. 16/093,797from the peer when the cache device does not fit the file. 

Examiners’ response to applicant’s argument:
The examiners respectfully disagree. Seo discloses wherein, before sending the information packet to the target cache acceleration device based on the replaced identification information of the information packet, the method further comprises: adding identification information of a device of the information packet to head and/or tail of the information packet with replaced identification information based on a preset protocol format (Internet Protocol), wherein the identification information of the device is original destination identification information (Parag.[0071], (After replacing the destination from being the proxy’s address (original destination) to be the server’s address, the new header includes the original destination as well that is added to become the source address. In addition, figure 3B shows that the original address is located at one end of the packet (head and/or tail), element 2 of the modulated packet 330); the change of the source and destination is being done using the internet protocol (IP))). 

-2- Application No. 16/093,797from the peer when the cache device does not fit the file; Moreover, it can be known from paragraph [0056] of the originally filed description that adding identification information of a peer of the authorization information packet to head and/or tail of the authorization information packet with replaced identification information based on a preset protocol format includes adding the information of the peer into the new added bytes of the authorization information packet rather than the source address) are not recited in the rejected claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2/	Applicant argued that: Regarding the technical feature "the packet is an authorization information packet used in an authorization approach self-defined by the P2P at an application layer" distinguished from Famaey, paragraph [0076] of Sami merely discloses that the complex access routines will process and monitor all inbound and outbound packet transmissions between the connected host and LAN or Internet, the policy and rules set will perform packet authorization at the network, transport and application layers, and as it inspects each packet of information, it will only allow-3- verified packets back to the host that the user or users has explicitly requested, which does not mention that the policy and rules set is defined at the application layer by a P2P.
 
Examiners’ response to applicant’s argument:
The examiners respectfully disagree. Sami discloses that the packet is an authorization information packet used in an authorization approach self-defined by the P2P at an application layer, and the device is a peer device (Parag. [0076]; (The art teaches that the complex access routines will process and monitor all inbound and outbound packet transmissions between the connected host and LAN or Internet. The policy and rules set will perform packet authorization at the network, transport and application layers. It contains a list of filtering rules specifically tailored that allow secured connections to be established only from the host side port. 

3/	Applicant argued that: the present application provides "A P2P data acceleration method", which shows that the method applies to the technical field of data transmission based on the P2P protocol. It can be known from the paragraph [0020] of the present application that the authorization information packet is a unique data packet in the P2P protocol. In other words, the method provided in the present application is only suitable for the acceleration of data transmission based on the P2P protocol. However, according to paragraph [0005] of Famaey, chunk request is a data packet generated based on the http protocol. Therefore, it is obvious that the technical solution of Famaey is proposed based on the http protocol. Also, it is well known that the http protocol and the P2P protocol are two totally different application layer protocols, the operation principles and packet characteristics of which are greatly different. Therefore, even if Sami mentions features related to P2P, these features cannot be applied to Famaey that uses the http protocol…Therefore, starting from Famaey, a person skilled in the art cannot be motivated to think out a technical problem that load balancing can hardly be performed on various caching devices when the proxy device and the cache acceleration device are separately deployed in existing P2P cache acceleration techniques, let alone to find out a technical solution for solving this technical problem. That is, the person skilled in the art would not have any motivation to modify Famaey to incorporate the teachings of Onodera, Seo, and Sami together.



Examiners’ response to applicant’s argument:
The examiners respectfully disagree. The examiners relied on the prior art of Famaey that discloses a P2P data acceleration method performed by a proxy device, comprising: receiving an information packet sent by a client, and acquiring a file identifier from the information packet, wherein the file identifier corresponds to a file requested for downloading by the client; based on the file identifier, obtaining identification information of a target cache acceleration device corresponding to the file identifier through a preset algorithm, wherein identification information packets that include a same file identifier are assigned to the same target cache acceleration device through the preset algorithm; replacing original destination identification information of the information packet with identification information of the target cache acceleration device; and sending the information packet to the target cache acceleration device based on the replaced identification information of the information packet.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1 (i.e., using the art of Famaey). When reading the preamble in the context of the entire claim, the recitation “a P2P data acceleration method performed by a proxy device” is not limiting because the body of the claim describes a complete invention and the language recited in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, the art of Sami teaches the policy and rules set to perform packet authorization at the network, transport and application layers, which could be implemented within a P2P environment (Parag. [0076]). Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Famaey to incorporate the teaching of Sami. This would be convenient to provide for a multiplicity of algorithmic routines and verification procedures to ensure the highest possible security to safeguard against host detection, intrusion, and malicious attacks (Parag. [0076]). 






/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442